DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-25, drawn to a urinary catheter assembly with a connector.
Group II, claim(s) 26-36, drawn to a package for a catheter tube with a pre-attached collection bag.
Group III, claim(s) 37-41, drawn to a urine collection bag.


Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature.
During a telephone conversation with Andrew Kolomayets on 10/25/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 26-41 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 14, 21 and 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080119803 A1 (Lund), hereinafter Lund as evidenced by incorporated reference WO 2003002179 A2.
Regarding claim 1, Lund teaches a urinary catheter assembly (Fig. 9) comprising: 
a catheter tube (5) including a proximal end and a distal end, said catheter tube defining a flow path [0020], the catheter used being the device of WO 2003002179 A2 [0063] which is incorporated by reference, said catheter (Tanghoj Fig. 1) (5) including one or more access eyelets (4) at or adjacent to said proximal end (the end near (3)); 
a connector (6) including first and second surfaces (laf9), with the distal end of the catheter tube associated with the first surface of the connector (laf9); 
a urine collection bag (4) associated with the second surface of the connector (laf9), wherein 
the connector defines a flow path between said catheter tube and said urine collection bag [0020], and 
the connector is deformable between a compact configuration and an expanded configuration [0068] in which the catheter tube is spaced a greater distance from the urine collection bag than in the compact configuration [0095], as seen when comparing Fig. 9 to Fig. 10; and  3U.S. National Stage of PCT/US2018/061755 Attorney Docket No. 3400-0102.02 (549US) Preliminary Amendment Submitted on May 11, 2020 


Regarding claim 2, Lund teaches the urinary catheter assembly of claim 1.
Lund further teaches the catheter tube (5) and the urine collection bag (4) are positioned side-by-side [0068] when the connector is in the compact configuration (Fig. 11).  

Regarding claim 14, Lund teaches the urinary catheter assembly of claim 1.
Lund further teaches the catheter tube (5), the connector (2), and the urine collection bag (4) are received within the body of the package (1) (Fig. 11). 

Regarding claim 21, Lund teaches the urinary catheter assembly of claim 1.
Lund further teaches a portion of an outer surface of the urine collection bag (4) includes an adhesive in the form of a sticker or tape to constrain the collection bag [0051].  

Regarding claim 24, Lund teaches the urinary catheter assembly of claim 1.
Lund further teaches the urine collection bag (4) is invertible [0050] to receive at least a portion of the catheter tube (5) and the connector (2) for disposal. 
It is noted that “the urine collection bag is invertible to receive at least a portion of the catheter tub and the connector for disposal” is a recitation of functional language, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lund in view of US 20200214782 A1 (Wada), hereinafter Wada.
Regarding claim 3, Lund teaches the urinary catheter assembly of claim 1.
Lund fails to teach at least a portion of the connector is positioned outside of the body of the package.  
Wada teaches a storage container which is in the same field of endeavor and seeks to solve the same problem of medical device storage. Wada teaches the storage of a catheter (310), the catheter comprising a connector (at least 315), the connector of Wada bending to allow the catheter and its downstream equipment to be stored side-by-side. Wada further teaches at least a portion of the connector is positioned outside of the body of the package (100) (Fig. 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package of Lund with the package of Wada to protect the catheter while in storage [Wada 0081]. 

Regarding claim 4, Lund in view of Wada teaches the urinary catheter assembly of claim 3.
Lund fails to teach a cover movable between a closed configuration and an open configuration, wherein the cover cooperates with the body of the package to sterilely 
Wada teaches a cover (140) movable between a closed configuration (Fig. 2) and an open configuration (Fig. 1), wherein the cover cooperates with the body of the package to sterilely enclose the connector when the cover is in the closed configuration [0089], and the connector is accessible when the cover is in the open configuration.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging of Lund in view of Wada with the packaging of Wada to prevent contamination [Wada 0097].

Regarding claim 7, Lund teaches the urinary catheter assembly of claim 1.
Lund fails to teach the body of the package defines generally parallel first and second cavities, the first cavity receives the catheter tube, and the second cavity receives the urine collection bag.  
Wada teaches the body of the package defines generally parallel first (110A) and second cavities (110B), the first cavity receives the catheter tube (Fig. 2).
By combining the catheter assembly of Lund with the packaging of Wada, the urine collection bag would necessarily be attached to the other side of the connector and would therefore be located in the second cavity.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging of Lund with the packaging of Wada to prevent contamination [Wada 0097].

Regarding claim 15, Lund teaches the urinary catheter assembly of claim 14.
, the first section receives the catheter tube, the second section receives the urine collection bag, the first surface of the connector is received by the first section, and the second surface of the connector is received by the second section.  
Wada teaches the body (100) of the package defines a single cavity, the single cavity being the interior volume before the addition of ribs, including a rib (175) separating the single cavity into first (110A) and second sections (110B) (Fig. 1), the first section receives the catheter tube (311), the first surface of the connector (313) is received by the first section, and the second surface of the connector (316) is received by the second section.  
By combining the device of Lund with the package of Wada, the collection bag of Lund would necessarily be attached to the second side of the connector, placing it within the second section.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package of Lund with the package of Wada to protect the catheter while in storage [Wada 0081]. 

Regarding claim 16, Lund teaches the urinary catheter assembly of claim 15.
Lund fails to teach a lid movable between a closed configuration and an open configuration, wherein the lid cooperates with the body of the package to sterilely enclose the catheter tube, the urine collection bag, and the connector when the lid is in 
Wada further teaches a lid (140) movable between a closed configuration and an open configuration (Fig. 1), wherein the lid cooperates with the body of the package to sterilely enclose the catheter tube (311) and the connector (at least 313 and 315) when the lid is in the closed configuration, and the catheter tube and the connector are accessible when the lid is in the open configuration (Fig. 1).  
By combining the device of Lund with the package of Wada, the urine collection bag of Lund would necessarily be enclosed within the same packaging and therefore would be sterilely enclosed when the lid is closed as well as accessible when the lid is in the open configuration.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging of Lund with the packaging of Wada to prevent contamination [Wada 0097].

Regarding claim 17, Lund teaches the urinary catheter assembly of claim 1.
Lund fails to teach the package is detachably connected to the first surface of the connector.  
Wada teaches the catheter (311) and a connector (313 and 315) the package is detachably connected to the first surface of the connector, via (171), the first surface of the connector being the side comprising (313).  
. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lund in view of Wada and further in view of US 4928830 A (Brewer), hereinafter Brewer.
Regarding claim 6, Lund in view of Wada teaches the urinary catheter assembly of claim 4.
Lund fails to teach the cover is pivotally connected to the body of the package.  
Brewer teaches a storage container (Fig. 2) for medical device which seeks to solve the same problem of storing a medical device. Brewer teaches the cover (24) is pivotally connected, via (26) to the body (22) of the package.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package of Lund in view of Wada with the hinged connection of Brewer to allow for easy opening and closing of the container (Brewer Col. 2: lines 67-68).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lund in view of US 20140276500 A1 (Scott), hereinafter Scott.
Regarding claim 22, Lund teaches the urinary catheter assembly of claim 1.
Lund fails to teach the urine collection bag includes a relatively rigid section configured to provide a folding surface for moving the urine collection bag from a deployed configuration to a folded configuration.  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bag of Lund with the rigid portion of Scott to increase the strength of the bag [Scott 0179].
It is noted that “configured to provide a folding surface for moving the urine collection bag from a deployed configuration to a folded configuration” is a recitation of functional language, where the bag of Scott is capable of the claimed function, as discussed above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lund in view of US 5662630 A (Raynie), hereinafter Raynie.
Regarding claim 23, Lund teaches the urinary catheter assembly of claim 1.
Lund fails to teach the urine collection bag includes a superabsorbent polymer additive configured to mix with urine in the urine collection bag to increase the viscosity of the urine in the urine collection bag.  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bag of Lund with the superabsorbent polymer of Raynie to improve convenience and safety (Raynie Col. 1: lines 26-30).
It is noted that “configured to mix with urine in the urine collection bag to increase the viscosity of the urine in the urine collection bag” is a recitation of functional language, where the bag of Scott is capable of the claimed function, as discussed above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lund in view of US 20090036874 A1 (Horowitz et al.), hereinafter Horowitz.
Regarding claim 25, Lund teaches the urinary catheter assembly of claim 1.

Horowitz teaches a urine collection bag (108) wherein a majority of the urine collection bag is formed of an opaque material [0032], and the urine collection bag includes a viewing window configured to allow observation of an interior of the urine collection bag [0032].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collection bag material of Lund with the collection bag material of Horowitz to allow medical personnel to monitor the fluid output from the patient [Horowitz 0032].

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The closest art of record is: US 20080119803 A1 (Lund).
While Lund teaches the urine collection bag is movable between a stored configuration and a deployed configuration and the urine collection bag is positioned outside of the connector in the deployed configuration, Lund fails to teach or suggest5U.S. National Stage of PCT/US2018/061755Attorney Docket No. 3400-0102.02 (549US) Preliminary Amendment Submitted on May 11, 2020the urine collection bag is received within the connector in the stored configuration.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160067445 A1 discloses a catheter device with a foldable connector.
WO 2012134804 A1 discloses a catheter device with a foldable connector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781